Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The amendment filed 4/29/21 has been entered and fully considered.
The 112 rejection has been withdrawn in light of Applicant’s amendments.
Claims 7 and 11-15 have been canceled.
Claims 1, 4, 5, 6, 16, and 17 have been amended.
Claims 1-6, 8-10, and 16-19 are pending and have been fully considered.
Summary
Applicant’s arguments see pages 5-7, filed 4/29/21, with respect to claims 1-6, 8-10, and 16-19 have been fully considered and are persuasive.  The 103 rejection of claims 1-6, 8-10, and 16-19 have been withdrawn.
Claims 1-6, 8-10, and 16-19 are pending and have been considered.
Reasons for Allowance
Claims 1-6, 8-10, and 16-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is set forth on the PTO-892 and/or PTO-1449.  The claims are allowable because the prior art fails to teach or suggest Applicant’s invention as claimed, 
specifically the combination of a fuel composition comprising gasoline, oxygenate, or mixtures thereof and an additive composition comprising: (a) a hydroxy carboxylic acid; and (b) a compound derived from a hydrocarbyl-substituted succinic acid or anhydride (“HSSA compound”), wherein the ratio of (a) to (b) in said 
	BURRINGTON ET AL. WO2012162219; 11/2012) is the closest prior art that teaches:
BURRINGTON teaches a composition comprising: (a) a medium comprising a solvent, a functional fluid, an additive concentrate or combinations thereof; and (b) a friction modifier component comprising a derivative of a hydroxyl-carboxylic acid that is not fully soluble in the medium; and (c) a stabilizing component that is soluble in (a) and that interacts with (b) such that (b) solubility in (a) is improved; wherein components (b) and (c), or (b) alone, are present in component (a) in the form of dispersed particles having an average diameter of less than 10 microns; and wherein the stabilizing component comprises a compound having at least one hydrogen-donating group, a least one hydrogen-accepting group, and at least one hydrocarbyl group, where the hydrogen-donating group and the hydrogen-accepting group are not separated by more than 8 bonds, wherein said bonds include covalent and ionic bonds; and wherein component (c), the stabilizing component, comprises (vi) a low molecular weight acylated nitrogen compound derived from an alkyl succinic anhydride and an alkanolamine (claims 1-2; para 1 ).  The functional fluid with which the composition may be used is a fuel (e.g. gasoline, oxygenate; para 14, 157, 159, 160, 162).
	However BURRINGTON differs from the claimed invention in that BURRINGTON does not disclose or suggest the derivative of a hydroxyl-carboxylic acid with a HSSA compound as claimed.
In other words, Applicant’s claimed composition when used together, the hydroxycarboxylic acid and the HSSA compound had unexpected synergistic effect in improving additive pack stability, and when added to a fuel, improve friction and wear performance. Therefore since BURRINGTON does not teach or suggest the derivative of a hydroxyl-carboxylic acid, this synergistic effect would not be recognized by one of ordinary skill in the art.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTEL GRAHAM whose telephone number is (571)270-5563. The examiner can normally be reached on M-TH 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Examiner, Art Unit 1771  


/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771